EXHIBIT 10.12


Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K


The Amended & Restated 5% Senior Convertible Notes dated May 25, 2006 are
substantially identical in all material respects except as to the noteholder and
the principal amount.


Holder
   
Principal Amount
 
Connecticut Capital Associates, L.P.
 
$
250,000
 
Woodrow Partners, Ltd.
 
$
750,000
 
Manu Daftary
 
$
500,000
 
Dolphin Offshore Partners, L.P.
 
$
150,000
 
Kuekenhof Equity Fund, L.P.
 
$
500,000
 
Tom Juda and Nancy Juda Living Trust
 
$
500,000
 
Sanders Opportunity Fund, L.P.
 
$
47,760
 
Sanders Opportunity Fund (Institutional), L.P.
 
$
152,240
 



 


The text of the Amended & Restated 5% Senior Convertible Notes is incorporated
by reference from Exhibit 10.1 to Nestor’s Current Report on Form 8-K filed May
26, 2006 (at Exhibit J thereto)


 